             Case 1:21-cv-03621-JPO Document 4 Filed 06/09/21 Page 1 of 2




Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Allstar Marketing Group, LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 ALLSTAR MARKETING GROUP, LLC,

 Plaintiff                                               CIVIL ACTION NO.
                                                           21-cv-3621 (JPO)
 v.
 AKRONDH,     BABYBABY1314,     BAILIXI05,
 BUYCHEAPCOCOS,          BUYCHEAPDOOR,
 CATHERINE05, DHFUNNYS, DHGATECOUION,
 ENDISDHGATE,        FACE_SHIELDS_WANG,                       UNSEALING
 FACTORYSALECO, GADSDENGATE, GATEMALL,                         ORDER
 JACK6666, PANDORAGATE,     PHOENIXGATE,
 SIHUAI09,   STORESROOMSUI,    TEEMWAY
 SUMMER TOYS, WAUKEGANGATE and
  ZXLCLOTHES15,

 Defendants




                                          1
          Case 1:21-cv-03621-JPO Document 4 Filed 06/09/21 Page 2 of 2




                   The Court orders that this Action be unsealed, and Records Management

upload all documents filed to date on the Electronic Case Filing system.

SO ORDERED.

             8th day of ____________,
SIGNED this _____         June                  3:15 __.m.
                                      2021, at _______ p
New York, New York

                                                        _________________________________
                                                        HON. J. PAUL OETKEN
                                                        UNITED STATES DISTRICT JUDGE




                                                2
